Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 1 of 16




                 Exhibit 1
           Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 2 of 16

                                                                                                                                    US007827581B1


(12) United States Patent                                                                        (10) Patent No.:                                   US 7827,581 B1
       Eiger et al.                                                                              (45) Date of Patent:                                          Nov. 2, 2010
(54) WIRELESS MULTIMEDIA SYSTEM                                                                         5,880,721 A                    3/1999 Yen ............................. 725/81
                                                                                                        5,936,949 A                    8, 1999 Pasternak et al.
(75) Inventors: Tuvia Eiger, North Bellmore, NY (US);                                                   6,124,878 A                    9/2000 Adams et al. ............... 725/118
                Uriel Berchin, Forest Hills, NY (US)                                                    6,131,130 A                   10/2000 Van Ryzin
(73) Assignee: BE Labs, Inc., East Meadow, NY (US)
(*) Notice:           Subject to any disclaimer, the term of this                                                                        (Continued)
                      patent is extended or adjusted under 35
                      U.S.C. 154(b) by 2773 days.                                                                      FOREIGN PATENT DOCUMENTS
(21) Appl. No.: 09/796,270                                                                  EP                                   O 935 364 A2      8, 1999

(22) Filed:           Feb. 28, 2001
            Related U.S. Application Data                                                                       (Continued)
(60) Provisional application No. 60/185,862, filed on Feb.                                  Primary Examiner Christopher Kelley
        29, 2000.                                                                           Assistant Examiner Reuben M Brown
                                                                                            (74) Attorney, Agent, or Firm Nolte, Nolte & Hunter;
(51) Int. Cl.                                                                               Christopher B. Garrey
        HO)4N 7/173              (2006.01)
        H04N 7/20                (2006.01)                                                  (57)                                        ABSTRACT
        H04N 7/4                 (2006.01)
        HO4N 7/16                (2006.01)
(52) U.S. Cl. ............................... 725/81: 725/6; 725/31;                        A customer premises installation has a wireless multimedia
                           725/108: 370/401; 370/431; 455/73                                center (WMC) for reception from one or more signal sources
(58) Field of Classification Search ................. 348/734;                              and for distribution of segments of signals from signal
                     725/31, 108, 6, 74, 81, 101: 370/264, 401,                             Sources through the wireless multimedia center to a plurality
                                      370/431; 455/73; 375/73                               of end units, in which the signals include video signals and
        See application file for complete search history.                                   broadband data. The wireless multimedia center receives all
                                                                                            the signals and distributes segments of said signals via a
(56)                     References Cited                                                   transmitter. The video signals are transmitted by orthogonal
                   U.S. PATENT DOCUMENTS                                                    frequency division multiplexing in which all signals are
                                                                                            added together and Summed as an orthogonal array having
       5,371,548 A * 12/1994 Williams .................... 348,478                          dimensions of time, frequency and amplitude, to transmit
       5,398,070   A * 3/1995 Lee ............................ 348,553                      spread spectrum multiplexed signals. Each pulse has suffi
       5,613,190   A   3/1997 Hylton                                                        ciently long individual pulse widths to defeat multi-path,
       5,630,204   A   5/1997 Hylton et al.                                                 reflection and absorption phase induced losses. The video
       5,708,961   A   1/1998 Hylton et al.                                                 signals are distributed to one or more end units. The end units
       5,724,646   A   3, 1998 Ganek et al. .................. 725/89                       communicate with the wireless multimedia center, control
       5,729,535   A   3, 1998 Rostoker et al.                                              ling which segments of which signals are distributed to each
       5,768,539 A *      6/1998 Metz et al. .................. TO9,249                     end unit
       5,793,413 A        8/1998 Hylton et al.
       5,794,116 A * 8/1998 Matsuda et al. ............. T25,114
       5,835,128 A   11/1998 MacDonald et al.                                                                               43 Claims, 8 Drawing Sheets
                                                                                WMS-D:
                                                            Wireless Multimedia System - Digital Services
                                                                      MultiTW
                                                                                      WE- videoEdii;




                                                                                                              W Channels-PP
                                                                                                                iseceiver &
                                                                                                                trol transceives
                                                                                                  32.             CH34
                                                                                                                   I




                                                  Telephor a
                                                                          Ty S.
                                                                           CCAR)
                                                                         Wireless
                                                                                                  CEti-Copinication end unit
                                                                                                         Witeless Internet
                                                    Lines       a         Internet                      luetoothHome RF802.114
                                                  Blascot                Bluetooth;                             etc.
                                                                         HistmeRE!                                          Wr
                                                  802.11etc.             802.leic

                                                                                      2.          8                    M
    Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 3 of 16


                                                      US 7,827,581 B1
                                                                 Page 2

         U.S. PATENT DOCUMENTS                                             6,609,010 B1*     8/2003 Dolle et al. .............. 455,552.1
                                                                           6,732,369 B1*     5/2004 Schein et al.                ... 725/39
6,151,490 A        1 1/2000 Schultheiss                                    6,954,859 B1 * 10/2005 Simerly et al. ................. T26/3
6,173,326 B1        1/2001 Collins ....................... 709,229
6,175,550 B1*       1/2001 van Nee .                       370,206                FOREIGN PATENT DOCUMENTS
              ck

2.58
 - --
      E. "S. R.. O.
                 . . . . . . . ..
                                  E.                                  It
                                                                      JP
                                                                                      111055211
                                                                                        281947 B1 3/1998
                                                                                                  2, 1999
6,546,055 B1 * 4/2003 Schmidlet al. ............. 375,244
6,560,234 B1* 5/2003 Ben-Michael et al. ....... 370/401               * cited by examiner
    Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 4 of 16


U.S. Patent                   Nov. 2, 2010       Sheet 1 of 8   US 7827,581 B1



                                             Figure 1
              A Unified Multimedia Distributon System




        Satellite dish
     Terrestrial
    22            11
    Y            1^
                          4       2
      12
        Ny.
      13                 2.
  *6
  -Cable  Fiber
    Telephone Line
      24- 144 7
     Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 5 of 16


U.S. Patent                   Nov. 2, 2010               Sheet 2 of 8                        US 7827,581 B1




                                                   Figure 2
                                                  WMS-A:
                   Wireless Multimedia System - Analog Services
                                   Multi TV
                                    Channels             VEU - video End Unit
                                       Broad-                 TV Channels - PiP
                                       casting     31            receiver &
                                          -                    ontrol transceiver
          Sately dish         Wireless                             CH3/4                  WEU - video End Unit
                              Internet/
                               luetooth                       A                             TV                  PP
           . . .               /Home                                                               cCVC
   Terrestrial          2       RF            WMC-                   41-                 - Cy" transceiver
                              fse            Wireless                                    :    CH 3/4
                                  C.        Aultimedia                                       &&.
                   -                            t
                                              C22                                   32
                                                 CH3/4                     x:

    Sble/FibSt.                                                        s                              42
    Telephone Line                                                                  & VEU - video End Unit
                                                 VCR in/out                                                      ar
                    Smart                                     s w-N 172                     TV         s        PiP
                       Card               - Optional Serial e-                                     receiver &
                                                   Control                                  Control transceiver
                                                                                                    CH3/4

                                                                                  33 f
                                           PC CARD
                                                         S.                                           43
                                                                                CEU- Communication end unit
     Telephony iA%                         Wireless                                       Wireless Internet
        Lines                              Internet                                  luetooth/Home RF/802.11/
     Bluetooth/                           Bluetooth/                                           etc.
     Home RF/                             Home RF/ (
     802.11/etc.                          802.11 fetc.

                   se-                             c     35
    Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 6 of 16


U.S. Patent       Nov. 2, 2010       Sheet 3 of 8      US 7827,581 B1




                                 Figure 3
                      Universal End Unit
    Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 7 of 16


U.S. Patent                        Nov. 2, 2010                   Sheet 4 of 8                        US 7827,581 B1




                                                         Figure 4
                                                         WMS-D:
                      Wireless Multimedia System - Digital Services
     21                                   Multi TV                          &          r
      \                                   Channels                WEU - video End Unit
                                           Broad-                      TV Channels - PiP
                                           casting

                  A   w
                                   a.                  151
                                                          '.               receiver &
                                                                        ontrol transceiver

            Sately dish             Wireless                N                                     VEU - video End Unit
                                    Internet/
     22-y                            luetooth             161 y MPEG                                 TV Call PP
              . . .                  /Home                        91                                      receiver
    Terrestrial           96         18              WMC-                                            Control transceiver

                               y fetc                Wireless
                                                      ultimedia
                                                                                                           CH3/4
                                                                                                           O
                - - -D                                Certie                                    - A MPEG
    23Cable-f Fiber-                                    CH3/4
                                                           O           &
                                                                                                92 a 102 ua
           --->
     Telephone Line
                                                       MPEG                                        WEU - video End Unit
          A                    2                       DVD in/out
     24                Smart                          Optional S           N 170                     TV          t     PP
                               15
                          Card 150
                                                L.      pional Serial -o-
                                                          Control                                    Control transceiver




                                                  77-y S
                                                PC CARD                                    CEU - Communication end unit
      Telephony /?                              Wireless                                           WireleSS Internet
          Lines                                  Internet                                      luetooth/Home RF/802.11/
      Bluetooth/                                Bluetooth/                                                etc.
      Home RF/                                  Home RF/
      802.11/etc.
                                                ours              78
    Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 8 of 16


U.S. Patent       Nov. 2, 2010         Sheet 5 of 8    US 7827,581 B1




                             Figure 5

                       Example:
                  Residential property
                                 123
                          Guest room:
                             Phone
                                                          124
                                                                y
                                                        Children's
                                                          OO
    122                                               TV, Computer,
  Master                                                  Phone
 Bedroom:
 TV, Phone

                                                            125
                                                        Living room:
    121                                                Entertainment
   Study:                                                  system
     TV,
 Computer,
   Phone
    Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 9 of 16


U.S. Patent               Nov. 2, 2010      Sheet 6 of 8              US 7.827,581 B1




                                         Figure 6

                        Example:
        A city block with 250-rooms hotel, office
                buildings and apartments
                                             138

    ACComodates 40
   rooms (TV, Internet                                        8:8   : &:3:   139
   and phone) per floor
                                   er                                        Ch1 - Cha
    130-> Ch25 - Ch28
    131-> Ch21 - Ch24
    132-> Ch 17 - Ch2O
    133-)- Ch13 - Ch16
    134-> Ch9 - Ch12

    135-> Ch5-Cha H
    136-     ch1 - ch4 -          --



                      141
               Notes: Ch17- Chao
        in this example each                            :
    channel supports up to 10                Chas. Cha8
    Video transmitted channels,            L.       r
    Internet network and phone                          140
              Connection
      Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 10 of 16


U.S. Patent                     Nov. 2, 2010                     Sheet 7 of 8         US 7827,581 B1




                                                         Figure 7

                                                          WMS:
              The Ultimate House Alarm and Monitoring System




                           Wireless    Multi TV
            - - -
                           Internet/   Channels
      Satelite dish        Bluetooth
                                           Broad
          . . .              ome RF        castin
 Terrestrial                1802.11                 3.
                              fetc.
                                                2
                                            /
   Caele f r OCT                                CH3/4
                                                 MPEG
                                                      or
   --Tit
      elephone
        Line                                 VCR/Web Cam
                       &                                 Out


                                we     a         -       wom mirro H o          S.
               Smart                   Optional Serial Control




                                                                                     CH3f4
                                                                                      O
                                                                                     MPEG
    Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 11 of 16


U.S. Patent               Nov. 2, 2010        Sheet 8 of 8           US 7827,581 B1




                                         Figure 8

         A Unified Multimedia & Control Distributon System
                                                             303-y


                   301
                   Power Meter
                    Interface



             2N.
   Cable f Fiber
    ptic Network
  Telephone Line
           Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 12 of 16


                                                       US 7,827,581 B1
                                1.                                                                        2
           WIRELESS MULTIMEDIA SYSTEM                                        FIG.3 is an elevation of a connector mounting Surface of an
                                                                          end unit of the present invention.
            CROSS-REFERENCE TO RELATED                                       FIG. 4 is a block diagram of a unified multimedia distribu
                   APPLICATIONS                                           tion system of the present invention showing digital services.
                                                                             FIG.5 is representational block diagram of the invention in
   This converts Provisional Patent Application 60/185,862                a home environment.
to a utility application taking benefit under 119(e) of its filing          FIG. 6 is a representational block diagram of the invention
date of Feb. 29, 2000.                                                    in a commercial environment.
                                                                            FIG. 7 is representational block diagram of the invention as
          STATEMENT REGARDING FEDERALLY                              10   an alarm and remote monitor.
        SPONSORED RESEARCH ORDEVELOPMENT                                     FIG. 8 is a similar diagram of the invention controlling
                                                                          appliances.
   None.
                                                                                DETAILED DESCRIPTION OF THE INVENTION
        REFERENCE TO AMICROFICHEAPPENDIX                             15
                                                                            As in FIG.1, this invention relates to a wireless distribution
                     See 37 CFR 1.96(C)                                   system for home or business, comprising a unitary distribu
                                                                          tion box 2, called a wireless multimedia center (WMC),
   None.                                                                  which has inputs for receiving signals 11-14 from one or more
                                                                          of:
           BACKGROUND OF THE INVENTION                                      a satellite dish 21;
                                                                            a terrestrial antenna 22;
   (1) Field of the Invention                                                a cable input/output line 23; and/or
   This invention relates to a wireless distribution system for      25
                                                                             a telephone or data line 24 ISDN, DSL, etc.
home or business comprising a unitary distribution box,                      Signals input are then re-broadcast, using OFDM technol
called a wireless multimedia center, which has inputs for                 ogy, throughout the premises by low energy digital transmis
receiving signals from one or more sources. Signals are then              sions 26, at energy levels just above background radiation. As
re-broadcast throughout the site by low energy digital trans              in FIG. 2, these signals are transmitted to, and received by,
missions, at energy levels just above background radiation.          30   individual transceivers 31-36 located throughout the pre
These signals are transmitted to and received by individual               mises. These transceivers are presently contemplated as:
transceivers, called end units (EU), located throughout the                  video end unit 31-33, for
site.                                                                           television receivers 41-43;
   (2) Description of Related Art Including Information Dis                     VCRs:
closed Under 37 CFR 1.97 and 37 CFR 1.98                                        AM/FM broadcasting:
                                                                     35
  An information disclosure statement will be filed later.                  Communications end unit 34-36, for:
          BRIEF SUMMARY OF THE INVENTION
                                                                              computers 46:
                                                                                telephones 36,
   This invention relates to a wireless distribution system for                 faxes,
home or business comprising a unitary distribution box,
                                                                     40        answering machines,
called a wireless multimedia center (WMC), which has inputs                    other telephonic devices, and
for receiving signals from one or more of a satellite dish; a                  any other electronic apparatus.
terrestrial antenna such as a VHF/UHF: a cable line; a tele                 FIG. 4 shows a universal end unit 47, incorporating both
phone or data line such as ISDN, DSL, etc.; and/or fiber optic       45
                                                                          Analog VEU 48 and digital VEU 49 and a CEU 50.
line, and any other future data or program sources can also be              A VEU may be a set-top box 31-33 (FIG. 2) or may be
transparently input to the WMC with appropriate modifica                  incorporated in a TV set instead of, or in addition to, a con
tions or modular plug-ins.                                                ventional tuner. As in FIG. 3, an analog VEU 48 will incor
   Signals input are then re-broadcast, using OFDM technol                porate a digital to analog converter 52 and analog connectors,
ogy, throughout the premises by low energy digital transmis          50   such as RCA connectors 61-63, SVHS 64, or RF co-ax 65 on
sions, at energy levels just above background radiation. These            a set top box.
signals are transmitted to and received by individual trans                  As in FIG.3, a digital VEU 49 can omit the digital to analog
ceivers, called end units (EU), located throughout the pre                converter and will have digital connectors, on a set top box,
mises. These EU transceivers are presently contemplated as a              such as IEEE 1394 66, and/or MPEG 67 connectors.
video end unit (VEU) for TV and radio, and a communica               55      An EU can be universal, analog, digital or both, commu
tions end unit (CEU), for telephone and data.                             nications, or any combination.
   The data channel instructs the WMC which program and                      The telephones may either: have wireless communications
data signals to send to which EU. Special multiplexing tech               end units as adapters, or may be standard digital encrypted
niques result in extraordinary bandwidth and channel capac                cordless phones, operating on standard digital cordless phone
ity.                                                                 60   signals, whereby the wireless multimedia center (WMC)
                                                                          takes the place of various telephone base stations in transmit
         BRIEF DESCRIPTION OF THE SEVERAL                                 ting the cordless telephone signals throughout the house.
               VIEWS OF THE DRAWING                                          Transceiving communications end units (CEU) may be
                                                                          separate boxes 50 with various ports such as: serial 71, par
   FIG. 1 is a block diagram of a unified multimedia distribu        65   allel 72, USB 73, Ethernet 74, IEEE 1394 75 or telephone
tion system of the present invention                                      and/or-fax-and/or-modem 76. Alternatively, as in FIG. 4, a
   FIG. 2 is a similar block diagram for analog services.                 CEU PC card 77 may be inserted into a computer 78.
         Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 13 of 16


                                                     US 7,827,581 B1
                             3                                                                    4
  Transceiving end units 80 may be adapted to Internet com               Power transmission levels are automatically chosen to
munication terminals; lap-top computers; or personal infor             minimize additional radiation to the inhabitants and to mini
mation managers, such as the Palm Pilot'TM.                            mize interference with users of similar systems in near loca
  Where the transceiver is a video end unit 81-83, an asso             tions, while guaranteeing the needed quality of service. The
ciated remote control unit 91-93 selects programming that              power level minimization also combines with the aforemen
will be transmitted from the WMC 96, and displayed on the              tioned digital encoding to minimize the risk of cross-talk and
television or radio receiver 101-103 associated with that              interference between multiple systems in tight geographic
video end unit 91-93. Thus, where there were 3 TVs 101-103             aaS.
in the house, there would be 3 video end units 91-93, one for            In general a video protocol received by the WMC will be
each television receiver 101-103. Each video end unit 81          10   the video output by the VEU, but the system can also be a
would have its own remote controller 91 capable of selecting           protocol converter.
channel sourcing from satellite dish 21, cable 23, roof                  Some of the features which are contemplated by the
antenna 22, or any other program Source. The video end unit            present system are:
81 would tell the WMC 96 what signal the VEU was                         It will be capable of carrying all analog video protocols by
instructed to receive, and the wireless multimedia center         15        being electronically transparent to Such protocols.
(WMC) 96 would select and tune in on that signal and direct              It will provide picture-in-picture service for every video
a transmission 110 receivable by that video end unit 81. Each               end unit.
video end unit 81 can be instructed to receive two channels to           It will distribute cable, satellite, terrestrial feeds, fiber
provide picture-in-picture, or a single channel in which the                optic or any other feed, throughout its system.
WMC incorporates a first and a second program as a picture               It will interface to cable/digital subscriber line or POTS
in-picture. VEU's can receive other services such as custom                 modems, either internal to the computer or external to
individually tailored advertisements or billing messages, pos               the computer.
sibly as picture-in-picture.                                             It will provide a data feed to all end unit computers in the
   Software for the system, including video, computer or                    system area via a wideband data pipe (WDP) and
programmable telephonic services can be maintained and            25        thereby create a network.
upgraded remotely by the service provider.                               It may be adapted to any data protocol such as bluetooth,
  Similar simultaneous services, such as simultaneous fax                   home RF, 802.11, or proprietary protocol, via soft-RF.
and telephone or individually tailored on-hold messages, can                Soft RF is essentially a software conveyor that can
use the multichannel capability of each end unit: VEU or                    accommodate any protocol plug-in.
communications end unit.                                          30     As in FIG. 4. It will be Smart card 150-154 controlled, so
   The multiple video end units could be simultaneously                    that a subscriberto a service can take his Smart card 151,
receiving streaming digital data from the central control unit             insert it into a local reader 161, which will identify him
for as many different programs as the allocated channels                   as being at a local system, and enable him to use his
allow. Each digital channel in the present scheme allows up to             paid-for services on that system, regardless of what ser
10 simultaneous programs to be transmitted to 10 different        35       vices the local system owner has paid to Subscribe to.
end units in the available bandwidth. This limit of ten is a             Since there are no moving parts, the system will be nearly
matter of present convenience and may vary in future embodi                maintenance free. Software type maintenance may be
mentS.                                                                     remotely effected by the provider.
  As in FIG. 2, where the television receivers 41-43 are                 The system will allow a central connection for DVD 170,
standard analog television sets, the Analog System would          40       pre-paid programming, video camera, VCR 172 (FIG.
include a digital-to-analog converter 52 (FIG. 3) to convert               2), or time shifting apparatus Such as a video hard drive,
the digital transmissions throughout the house (FIG. 2) to an               transmitted to one or more of the VEU’s 31-33 or 81-83
analog signal interpretable by the receiver 41-43.                          in FIG. 4.
   In FIG. 4, as digital television becomes more common, the             The digital system of FIG. 4 contemplates similar features
digital-to-analog converter part of the system can be dis         45   with the difference that it will be able to read all digital video
pensed with, and all the television data can be transmitted            standards.
over the network in a digital fashion. FIG.2, entitled WMS-A              One of the benefits of this system will be to create a family
shows the system adapted to analog television receivers,               of wireless distribution systems. The system is a two-way
while FIG. 4, WMS-D shows the system adapted to digital                communication system between the providers and the users.
television systems.                                               50   The providers will be able to monitor the use of given copy
   In FIG. 5, Example: Residential Property, the services dis          righted intellectual property, Such as computer programs or
tributed throughout a house 120 are indicated. In this residen         movies, and charge royalties for the use of Such intellectual
tial property example, a single WMC distributes the services           property automatically, on-line, and in a way that cannot be
shown to end units located as indicated 121-125 in the various         Scammed easily. The proper royalties on copyrights and on
OOS.                                                              55   patents can be easily monitored centrally in this system, and
  In FIG. 6. Example: a City Block . . . . channel allocation          accounted for in a trustworthy automatic way. The system
and distribution on a given city block, using different chan           could obsolete the Neilsen TV rating system.
nels 130-136 to avoid cross-talk in the different user's ser              Various chip sets and chips can be provided for the central
vices, in a tight geographical area, is shown. There is some           unit, and for the video end units, to allow integration with
attempt to separate the channels, (such as 136 vs. 139; 130 vs.   60   existing television sets or for other applications requiring data
140; 132 vs. 141) by distance to avoid cross-talk, but such            transmission within the structure or area, for applications that
separation is not necessary; it only serves as an added degree         may not even yet be contemplated. The system is modular in
of insurance, because each signal will be digitally encoded            the use of Such chips, and in the easy addition of end units.
and will be incapable of being readby another digital receiver,           It can operate in the unlicensed frequency bands of 5.0-5.8
not programmed to receive the intended signal. In a spread out    65   gigahertz and 2.4-2.5 gigahertz or in any other appropriate
system such as this, additional WMC's or special repeaters             frequencies that are made available by the electromagnetic
142 may be used to reach the most distant parts of the system.         spectrum licensing authorities in the various countries. Tele
         Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 14 of 16


                                                       US 7,827,581 B1
                            5                                                                          6
vision data can use MPEG-1 and MPEG-2 compression, and/                    We claim:
or AC3, transmission and multiplexing standards.                           1. A customer premises system in which:
   As described above, the system makes use of existing                    the terms:
standards. However the system also contemplates novel                         a digital data packet is: a container of data defined by
transmission schemes as described below.                                         boundaries set according to a protocol;
  A proprietary modulation engine will accommodate the                        communicate is: to transmit digital data packets bi-di
indoor environment.                                                              rectionally, with a hand-shaking mechanism for each
  The Inventors have come up with a proprietary design for                       digital data packet;
simultaneous transmission of the video/audio, wideband data                   broadcastis: to transmit digital data packets in one direc
and communications.                                                 10
   The system enables the interception and distribution of                       tion, with no hand-shaking mechanism for each digi
multiple services such as telephone, radio, television, digital                  tal data packet;
                                                                           including:
data, and Internet in a single control box and the distribution            a wireless multimedia center (WMC) for reception on said
of those services throughout the location by wireless digital                 premises from one or more signal Sources and for dis
transmission, to end nodes, that are either specialized or          15
                                                                              tribution of segments of signals from said signal sources
multi-purpose, throughout the site.
   The end nodes area plurality of end units. In this system the              through the wireless multimedia center
signals include video or audio signals and broadband data.                 to a plurality of end units, in which:
The wireless multimedia center receives all the signals and                the signals include video and/or audio signals (hereinafter
distributes segments of said signals via a transmitter.                       video) and/or broadband communication data;
   The video signals are transmitted by orthogonal frequency               the wireless multimedia center receives all the signals and
division multiplexing (OFDM) in which all signals are added                   distributes segments of said signals via a transmitter,
together and Summed as an orthogonal array having dimen                    the video signals are broadcast by orthogonal frequency
sions of time, frequency and amplitude, to transmit spread                    division multiplexing (OFDM) in which all signals are
spectrum multiplexed signals, in which each pulse including         25        added together and Summed as an orthogonal array hav
said signals has sufficiently long individual pulse widths to                 ing dimensions of time, frequency and amplitude, to
defeat multi-path, reflection and absorption phase induced                    transmit spread spectrum multiplexed signals, in which
losses. The system is capable of using COFDMA as one of the                   each pulse including said signals has sufficiently long
flavors of OFDM. The use of COFDMA, as discussed and                          individual pulse widths to defeat multi-path, reflection
proven in many public domain publications allows a better           30        and absorption phase induced losses;
channel estimation and signal control. However, the use of                 and:
COFDMA is not a requirement of the broadest claims.                           the video signals are broadcast from the wireless multi
   The separate channel that carries the streaming media                        media center via one or more separate and dedicated
broadcast data is capable of carrying a large amount of data,                     RF channels to one or more end units:
as needed. The system adopts its capability to the needed           35        and
bandwidth, and can go as high as 200 megabits/sec, or more.                   optionally, the end units communicate simultaneously
   The OFDM which carries the video signals may be a coded                       with the wireless multimedia center, via a separate
orthogonal frequency division multiple access (COFDMA).                          bi-directional wideband data pipe (WDP) which pro
   The video signals are broadcast to one or more end units.                      vides, as demanded, control for the video channels,
   The WMC Broadcast data of the streaming media is                 40
                                                                                data transfer, or plain old telephone service, wherein
received by the video end unit (VEU) and the data addressed                     said wireless multimedia center controls which seg
to the specific VEU is extracted.                                               ments of which signals are distributed to each end
  The broadband data is distributed to and received from one
                                                                                unit; the video signals are broadcast independently
or more communication end units (CEU's).                                        without the presence of communication signals and/
   The typical home unit is contemplated as having distribu         45
                                                                                or are broadcast simultaneously with the communica
tion capability for at least three televisions, but the invention               tion signals.
contemplates modular add-ons that will increase this capabil               2. A system according to claim 1 in which the broadband
ity as needed. As for example in FIG. 6.                                 data is distributed to and received from one or more commu
   The system contemplates an ability to adapt to new ser
vices not known at this time.                                       50   nication end units (CEU's).
   The service contemplates a business model in which ser                  3. A system according to claim 2 in which the CEU has one
vices may be charged per user, rather than per location. This            or more connections from a group including serial, phone,
would be implemented by the provision of a smart card 150                infrared, and Ethernet.
153 (FIG. 4) for each user, whereby the user could access his               4. A system according to claim 3 in which the wireless
accustomed blend of services whenever he is in a location           55   multimedia center (WMC) transmits and receives telephone
using the system, regardless of what services are subscribed             service signals to the communications end unit, for use by
to by the local user.                                                    telephones via the separate bi-directional wideband data pipe
   The system can be an alarm (FIG. 7) or monitoring system              (WDP).
(FIGS. 7-8). Software can allow the EU's 231-234 to monitor                 5. A system according to claim 3 in which the wireless
sensors such as sound, video 241-244. Sump level, motion            60   multimedia center transmits broadband data signals to the
241-244, electrical consumption 301 (FIG. 8), gas use, water             communications end unit for use by data terminals, such as
use, and temperature.                                                    internet linked computers, via the separate bi-directional
   The EU's can also be capable of controlling heating, ven              wideband data pipe (WDP).
tilation, AC and home appliances 303-305.                                   6. A system according to claim 1 in which the system is
  The Smart card can allow a Subscriberto control and moni          65   modular.
tor his home remotely wherever he has access to a compatible               7. A system according to claim 1 the end unit receiving
system, or over modem or Internet connection.                            video signals is a video end unit (VEU).
          Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 15 of 16


                                                      US 7,827,581 B1
                              7                                                                     8
   8. A system according to claim 7 in which the VEU is                   29. A system according to claim 1 in which the one of the
analog, has a digital-to-analog converter, and analog outputs           dimensions of the transmission is power, in which power
including RF, RCA, and SVHS.                                            transmission levels are at energy levels just above back
   9. A system according to claim 7 in which the VEU is                 ground radiation;
digital and has digital outputs including IEEE 1394 and                   said power transmission levels are automatically manipu
MPEG.                                                                        lated to minimize additional radiation to inhabitants, and
   10. A system according to claim 7 in which the VEU is also                to minimize interference with users of similar systems in
a CEU and has one or more outputs from a group including                     near locations, while guaranteeing a needed quality of
serial, phone, Ethernet, IEEE 1394, MPEG, RF, RCA, and                       service.
SVHS.                                                              10     30. A system according to claim 29 in which the OFDM
   11. A system according to claim 7 having a remote control            broadcasts any digital video signal, such as DVB, DV and/or
                                                                        ATSC.
unit for each video end unit (VEU).
   12. A system according to claim 7 in which the VEU is                  31. A system according to claim 1 in which the one of the
Voice command controlled.                                               dimensions of the transmission is polarization.
   13. A system according to claim 7 in which the VEU is
                                                                   15     32. A system according to claim 1 in which the system has
incorporated into a TV set.                                             a startup procedure including one or more steps from the
                                                                        following group:
   14. A system according to claim 7 in which the Video End               the wireless multimedia center seeks the end units by
Unit Supports picture-in-picture.                                            broadcasting instructions and listening to responses of
   15. A system according to claim 1 in which the system has                 the end units:
a separate bi-directional wideband data pipe (WDP) which                  the wireless multimedia center registers said end units;
provides, as demanded, control for the video channels, data               the wireless multimedia center dynamically tests error
transfer, or plain old telephone service.                                   rates to see which direction and polarization and power
   16. A system according to claim 15 in which the separate                  levels are best;
bi-directional wideband data pipe is encrypted.                    25     the EU announces its presence and registers with the appro
   17. A system according to claim 15 in which the separate                  priate WMC.
bi-directional wideband data pipe is soft RF.                             33. A system according to claim 1 in which the OFDM
   18. A system according to claim 1 in which the WMC is                broadcasts any analog video broadcast signal. Such as NTSC,
incorporated into a TV set.                                             PAL and/or SECAM.
   19. A system according to claim 1 in which the OFDM is a        30      34. A system according to claim 1 in which the system
coded orthogonal frequency division multiple access                     includes an alarm or monitoring system via the separate bi
(COFDMA).                                                               directional wideband data pipe (WDP).
   20. A system according to claim 1 which is capable of a                 35. A system according to claim 1 which is capable of
data transfer rate of 200 megabits/second or more.                      controlling heating, ventilation, AC and home appliances via
   21. A system according to claim 1 in which the wireless         35   the separate bi-directional wideband data pipe (WDP).
multimedia center (WMC) transmits conventional coded                       36. A system according to claim 1 which is capable of
digital cordless telephone signals to conventional cordless             monitoring for Sound, video, Sump level, motion and tem
telephones.                                                             perature via the separate bi-directional wideband data pipe
   22. A system according to claim 1 in which the wireless              (WDP).
multimedia center or the end unit reads a user Smart card for      40      37. A system according to claim 1 in which the data can be
instruction as to a level of service authorized to said user, so        encrypted between service provider and WMC; encrypted to
that the user can utilize his authorized level of service on any        differentiate between VEUs; encrypted to prevent eavesdrop
premises in which he can place his user Smart card in the               ping, and encrypted to minimize interference.
system.                                                                    38. A system according to claim 1 in which
  23. A system according to claim 22 in which each user
                                                                   45      the OFDM broadcasts odor signals to the VEU;
Smart card has its own viewing rules. So, for example, a                   data from a dynamic feedback odor sensor at the VEU is
customer can exercise parental control over youthful holders                 monitored by the system via the separate bi-directional
of user Smart card on the customer's account.                                wideband data pipe (WDP):
   24. A system according to claim 1 in which the wireless              the data channel transmits control signals to adjust a ventila
multimedia center communicates viewing information about
                                                                   50   tion rate to clear old odors as video scenes change.
use per TV set, to a service provider, for use in evaluating               39. A system according to claim 1 with multilevel WMC's
                                                                        or with repeaters, to distribute signals to a widely spaced
television viewing habits, as for example for obtaining tele            premises.
vision ratings in real time.                                               40. A system according to claim 1 in which the WMC is
   25. A system according to claim 1 in which the wireless         55   adapted to serve as a VEU for a local TV.
multimedia center communicates viewing information from                    41. A system according to claim 1 in which the system
the premises for use in royalty distribution assessment.                Supports services such as central DVD, Time shift program
   26. A system according to claim 1 in which the viewing               ming, and the like, broadcast to the VEU’s.
information is used by the provider to personalize advertising             42. A system according to claim 1 in which the system
to the viewer in any media, for example phone messages or          60   Software can be updated, upgraded and maintained remotely
TV graphics.                                                            by the service provider.
   27. A system according to claim 1 in which the wireless                 43. A customer premises system in which:
multimedia center distributes to a premises having over 200                a digital data packet is: a container of data defined by
Sub-premises, each of which sub-premises receives individu                   boundaries set according to a protocol;
ally selected programming and data and telephone service.          65      communicate is: to transmit digital data packets bi-direc
   28. A system according to claim 1 in which the one of the                 tionally, with a hand-shaking mechanism for each digi
dimensions of the transmission is direction.                                 tal data packet;
          Case 6:21-cv-00587-ADA Document 1-1 Filed 06/09/21 Page 16 of 16


                                                      US 7,827,581 B1
                                                                                                        10
   broadcast is: to transmit digital data packets of data in one        the wireless multimedia center or the end unit reads a user
     direction, with no hand-shaking mechanism for each                 Smart card for instruction as to a level of service authorized to
     digital data packet;                                               said user, so that the user can utilize his authorized level of
including:                                                              service on any premises in which he can place his user Smart
a wireless multimedia center (WMC) for reception on said           5    card in the system;
premises from one or more signal Sources and for distribution           the wireless multimedia center communicates viewing infor
of segments of signals from said signal sources through the             mation about use per TV set, to a service provider, for use in
wireless multimedia center                                              evaluating television viewing habits, as for example for
to a plurality of end units, in which:                                  obtaining television ratings in real time;
the signals include video signals and broadband data;              10   the wireless multimedia center communicates viewing infor
the wireless multimedia center receives all the signals and             mation from the premises for use in royalty distribution
distributes segments of said signals via a transmitter,                 assessment,
the video signals are broadcast by orthogonal frequency divi            the viewing information is used by the provider to personalize
sion multiplexing (OFDM) in which                                       advertising to the viewer in any media, for example phone
all signals are added together and Summed as an orthogonal         15   messages or TV graphics;
array having dimensions of time, frequency and amplitude, to            one of the dimensions of the transmission is direction;
transmit spread spectrum multiplexed signals, in which each             one of the dimensions of the transmission is power;
pulse including said signals has sufficiently long individual           one of the dimensions of the transmission is polarization;
pulse widths to defeat multi-path, reflection and absorption            the system has a startup procedure including one or more
phase induced losses;                                                   steps from the following group:
and;                                                                      the wireless multimedia center seeks the end units by
  the video signals are broadcast from the wireless multime                  broadcasting instructions and listening to responses of
    dia center via one or more separate and dedicated RF                     the end units:
       channels to one or more end units;                                 the wireless multimedia center registers said end units;
  and
                                                                   25     the wireless multimedia center dynamically tests error
  optionally, the end units simultaneously communicate with                 rates to see which direction and polarization and power
     the wireless multimedia center, via a separate bi-direc                 levels are best;
                                                                          the EU announces its presence and registers with the appro
     tional wideband data pipe (WDP); wherein said wireless                  priate WMC;
     multimedia center controls which segments of which            30   the OFDM carries any analog video broadcast standard sig
     signals are distributed to each end unit; the video signals        nal, such as NTSC, PAL and/or SECAM;
     are broadcast independently without the presence of                the OFDM carries any digital video standard signal, such as
     communication signals and/or are broadcast simulta                 DVB, DV and/or ATSC:
     neously with the communication signals;                            the system is an alarm and monitoring system which is
the broadband data is distributed to and received from one or      35   capable of controlling heating, ventilation, AC and home
more communication end units (CEUs);                                    appliances;
the end unit receiving video signals is a video end unit (VEU);         which is capable of monitoring for Sound, video, Sump level.
all the transmissions are encrypted;                                    motion and temperature;
the separate bi-directional wideband data channel is soft RF:           in which the data can be encrypted between service provider
a remote control unit controls each video end unit (VEU);          40   and WMC; encrypted to differentiate between VEUs:
the OFDM is a coded orthogonal frequency division multiple              encrypted to prevent eavesdropping, and encrypted to mini
access (COFDMA);                                                        mize interference;
the system is capable of a data transfer rate of 200 megabits/          the Video End Unit supports picture-in-picture;
second or more;                                                         in which each user Smart card has its own viewing rules. So,
the wireless multimedia center (WMC) transmits and                 45   for example, a customer can exercise parental control over
receives telephone service signals to the communications end            youthful holders of the user Smart card on the customer's
unit, for use by telephones;                                            acCOunt,
the wireless multimedia center transmits broadband data Sig             the WMC is adapted to serve as a VEU for a local TV:
nals to the communications end unit for use by data terminals,          the system supports services such as central DVD, time shift
Such as network linked computers;                                  50   programming, and the like;
the wireless multimedia center (WMC) transmits conven                   the system software can be updated and upgraded and main
tional coded digital cordless telephone signals to conven               tained remotely by the service provider.
tional cordless telephones;                                                                     k   k   k    k   k
